DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 13 and 20 contain the limitation of “determining a controlling range in which the gesture has control over the terminal apparatus, based on a central coordinate of the gesture in the first gesture image” and the application contains no description or definition of what measurable quantity or physical property is to be evaluated to determine this controlling range, thus, the claims are indefinite as one cannot determine the metes and bounds of the claims as a whole.  Distances of the central coordinate of a gesture to physical elements in the captured scene, distances of the central coordinate to finger elements in the captured image, rates of 

Claims 2-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as they inherit the deficiencies of the independent claim from which they directly or indirectly depend and fail to provide a cure for this condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klefenz et al. (U. S. Patent Application Publication 2011/0234840 A1, hereafter ‘840).

Regarding claim 1 (Original), Klefenz teaches a method for controlling a terminal apparatus (‘840; fig. 23; ¶ 0277-0279), comprising: acquiring a first gesture image (‘840; fig. 23, element 2310, camera; ¶ 0278; camera 2310 provides a picture signal 2312 describing the picture taken the camera - acquiring a first gesture image); determining a central coordinate of a gesture (‘840; figs. 7A-7C, point S, centroid S; ¶ 0142; ¶ 0146; ¶ 0149; the gesture area (palm of the hand) has a centroid S) in the first gesture image (‘840; figs. 7A-7C); determining a controlling range in which the gesture has control over the terminal apparatus (‘840; ; figs. 7A-7C and 15; ¶ 
Klefenz discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Klefenz to be combined into a single arrangement sequenced to satisfy the order required for claim 1.  Additionally, as would be obvious to one of ordinary skill in the art prior to the effective filing date of the application, the equivalence of terms of the instant application and that of the Klefenz reference are:
Centroid = central coordinate as it applies in this independent claim and the following dependent claims which also include  
Binary image = binarized image
Edge pixels = pixels intersected by a determined contour line
Gesture edge = contour line or outline of the hand performing a controlling gesture as captured by the camera of the terminal apparatus.

In regard to claim 2 (Original), Klefenz teaches the method of claim 1 and further teaches wherein determining the central coordinate of the gesture in the first gesture image comprises: 

Regarding claim 3 (Original), Klefenz teaches the method of claim 2 and further teaches wherein determining the central coordinate of the gesture in the first gesture image based on edge pixels of the gesture edge in the binary image comprises: extracting a plurality of first edge pixels from a plurality of first rows of pixels in the binary image (‘840; figs. 2 and 3, elements 250 and 330; ¶ 0116 and fig. 6b; ¶ 0140; binary image created from a two-dimensional histogram) based on an initial edge pixel from an initial row of pixels in the binary image (‘840; fig. 6b; ¶ 0140-0141; centroid-of-area of the picture 860 (or of the pixels belonging to the gesture area) may be calculated, e.g., using the histograms 684, 688 (or in a different manner). Formulae for calculating the area centroid of the gesture area in the x direction and in the y direction are depicted in FIG. 6b. A centroid of area in the x direction is designated by x m, for example. A picture column is designated by x. A maximum column index is designated by x max. A number 

In regard to claim 4 (Original), Klefenz teaches the method of claim 3 and further teaches prior to determining the central coordinate of the gesture in the first gesture image based on edge 

Regarding claim 5 (Original), Klefenz teaches the method of claim 4 and further teaches wherein recognizing the first connected domain in the binary image comprises: evaluating whether a present pixel is an edge pixel for pixels in the binary image one-by-one until all edge pixels in the binary image are identified (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); recognizing one or more second connected domains based on a plurality of consecutively connected edge pixels from the edge pixels recognized in the binary image (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); and assigning a connected domain having a largest area out of the one or more second connected domains as the first connected domain for determining the central coordinate of the gesture in the first gesture image (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0139).

In regard to claim 6 (Original), Klefenz teaches the method of claim 5 and further teaches wherein evaluating whether the present pixel is the edge pixel comprises: acquiring pixel values of a plurality of pixels adjacent to the present pixel (‘840; fig. 2, elements 240 and 250; ¶ 0106; fig. 5, element 530; ¶ 0130-0133); and determining whether the present pixel is the edge pixel 

Regarding claim 7 (Original), Klefenz teaches the method of claim 2 and further teaches prior to determining the central coordinate of the gesture in the first gesture image, further comprising: scanning the binary image (‘840; fig. 3, element 330; ¶ 0116 and fig. 6b; ¶ 0140; binary image created from a two-dimensional histogram) to identify one or more noise rows from a plurality of rows of pixels (‘840; fig. 2, element 230, picture detail selection means; ¶ 0106); and deleting the one or more noise rows from the binary image (‘840; fig. 2, element 230, picture detail selection means; ¶ 0043; ¶ 0106; ¶ 0109; mask out (delete) regions not associated with the gesture region).

In regard to claim 8 (Original), Klefenz teaches the method of claim 7 and further teaches wherein scanning the binary image to identify the one or more noise rows from the plurality of rows of pixels comprises: scanning the binary image extract a plurality of first pixels in the binary image (‘840; fig. 3, element 330; ; ¶ 0116 and fig. 6b; ¶ 0140-0143; binary image created from a two-dimensional histogram), each of which has a first pixel value (‘840; fig. 3, element 330; ; ¶ 0116 and fig. 6b; ¶ 0140); polling a total number of first pixels of the plurality of first 

9 (Original), Klefenz teaches The method of claim 1, wherein determining the central coordinate of the gesture in the first gesture image comprises: processing the first gesture image to obtain a binary image of the gesture (‘840; fig. 3, element 330; ; ¶ 0116 and fig. 6b; ¶ 0140; binary image created from a two-dimensional histogram); recognizing one or more finger domains in the binary image (‘840; ; figs. 7A-7C, 9A, 9B and 15; ¶ 0147-0154), and caching data of the one or more finger domains (‘840; ; figs. 7A-7C, 9A, 9B and 15; ¶ 0147-0154; example lists of contour line parameters as shown in the figures) in a memory (‘840; ¶ 0288); and determining the central coordinate of the gesture in the first gesture image based on the one or more finger domains (‘840; fig. 6b; ¶ 0140-0141; centroid-of-area of the picture 860 (or of the pixels belonging to the gesture area) may be calculated, e.g., using the histograms 684, 688 (or in a different manner). Formulae for calculating the area centroid of the gesture area in the x direction and in the y direction are depicted in FIG. 6b. A centroid of area in the x direction is designated by x m, for example. A picture column is designated by x. A maximum column index 

In regard to claim 10 (Original), Klefenz teaches the method of claim 9 and further teaches wherein determining the central coordinate of the gesture in the first gesture image based on the one or more finger domains comprises: accumulating pixel values of each row of pixels in each of the one or more finger domains to obtain multiple accumulated row pixel values for each of the one or more finger domains (‘840; fig. 6b; ¶ 0140-0141; centroid-of-area of the picture 860 (or of the pixels belonging to the gesture area) may be calculated, e.g., using the histograms 684, 688 (or in a different manner). Formulae for calculating the area centroid of the gesture area in the x direction and in the y direction are depicted in FIG. 6b. A centroid of area in the x direction is designated by x m, for example. A picture column is designated by x. A maximum column index is designated by x max. A number of pixels of the picture column x that belong to the gesture area are designated by h (x). Corresponding definitions also apply to the picture rows y); accumulating pixel values of each column of pixels in each of the one or more finger domains to obtain multiple accumulated column pixel values for each of the one or more finger domains (‘840; fig. 6b; ¶ 0140-0141; centroid-of-area of the picture 860 (or of the pixels belonging to the gesture area) may be calculated, e.g., using the histograms 684, 688 (or in a different manner). Formulae for calculating the area centroid of the gesture area in the x direction and in the y direction are depicted in FIG. 6b. A centroid of area in the x direction is designated by x m, for example. A picture column is designated by x. A maximum column index is designated by x max. A number of pixels of the picture column x that belong to the gesture area are designated by h (x). Corresponding definitions also apply to the picture rows y); determining a first 

Regarding claim 11 (Original), Klefenz teaches the method of claim 9 and further teaches wherein caching the data of the one or more finger domains in the memory (‘840; ¶ 0288) comprises caching data of selected rows of the one or more finger domains (‘840; figs. 7A-7C, 9A, 9B and 15; ¶ 0147-0154; example lists of contour line parameters as shown in the figures).

In regard to claim 12 (Currently Amended), Klefenz teaches the method of claim 2 [any one of claims 2 to 11] and further teaches wherein processing the first gesture image to obtain the binary image of the gesture (‘840; fig. 3, element 330; ; ¶ 0116 and fig. 6b; ¶ 0140; binary image created from a two-dimensional histogram) comprises: cropping the first gesture image to a first size to obtain a second gesture image (‘840; fig. 2, element 230, picture detail selection means; ¶ 0106; ¶ 0109), the first gesture image and the second gesture image being color images (‘840; fig. 4; identifying pixels whose color value is sufficiently similar to a predefined color value; ¶ 0042; ; ¶ 0109; identifying skin color in color images); performing gradation conversion on the second gesture image to obtain a first grayscale gesture image (‘840; ¶ 0116-0119; several color conversion examples given including a form of a grayscale representation); filtering the first grayscale gesture image to obtain a second grayscale gesture image (‘840; ¶ 0116-0119; several color conversion examples given including forms of a grayscale representation); determining pixel values of pixels in the second grayscale gesture image (‘840; ¶ 0116-0119; 

Regarding claim 13 (Original), Klefenz teaches an apparatus (‘840; Abstract) for controlling a terminal apparatus (‘840; fig. 23; ¶ 0277-0279), comprising: a memory (‘840; ¶ 0288); and one or more processors (‘840; ¶ 0288-0289); wherein the memory (‘840; ¶ 0288) and the one or more processors are connected with each other (‘840; ¶ 0288-0289); and the memory (‘840; ¶ 0288) stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: acquire a first gesture image (‘840; fig. 23, element 2310, camera; ¶ 0278; camera 2310 provides a picture signal 2312 describing the picture taken the camera - acquiring a first gesture image); determine a central coordinate of a gesture (‘840; figs. 7A-7C, point S, centroid S; ¶ 0142; ¶ 0146; ¶ 0149; the gesture area (palm of the hand) has a centroid S) in the first gesture image (‘840; figs. 7A-7C); determine a controlling range in which the gesture has control over the terminal apparatus (‘840; ; figs. 7A-7C and 15; ¶ 0214-0218; The gesture description verifier 1500 is configured to receive a gesture description 1510 and to verify whether the gesture description 1510 represents an admissible combination of gesture elements 
Klefenz discloses the above elements of claim 13 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Klefenz to be combined into a single arrangement sequenced to satisfy the order required for claim 13.  Additionally, as would be obvious to one of ordinary skill in the art prior to the effective filing date of the application, the equivalence of terms of the instant application and that of the Klefenz reference are:
Centroid = central coordinate as it applies in this independent claim and the following dependent claims which also include  
Binary image = binarized image
Edge pixels = pixels intersected by a determined contour line
Gesture edge = contour line or outline of the hand performing a controlling gesture as captured by the camera of the terminal apparatus.

In regard to claim 14 (Original), Klefenz teaches the apparatus of claim 13 and further teaches wherein the memory (‘840; ¶ 0288) further stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: process the first gesture image to obtain a binary image of the gesture (‘840; fig. 3, element 330; ; ¶ 0116 and fig. 6b; ¶ 0140; 

Regarding claim 15 (Original), Klefenz teaches the apparatus of claim 14 and further teaches wherein the memory (‘840; ¶ 0288) further stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: extract a plurality of first edge pixels from a plurality of first rows of pixels in the binary image based on an initial edge pixel from an initial row of pixels in the binary image (‘840; figs. 2 and 3, elements 250 and 330; ¶ 0116 and fig. 6b; ¶ 0140; binary image created from a two-dimensional histogram), any two directly adjacent rows of the plurality of first rows of pixels are spaced apart by a same distance as a distance between the initial row of pixel and one of the plurality of first rows of pixels that is immediately adjacent to the initial row of pixel (‘840; fig. 6b; ¶ 0140-0141; centroid-of-area of the picture 860 (or of the pixels belonging to the gesture area) may be calculated, e.g., using the histograms 684, 688 (or in a different manner). Formulae for calculating the area centroid of the gesture area in the x direction and in the y direction are depicted in FIG. 6b. A centroid of area in the x direction is designated by x m, for example. A picture column is designated by x. A 

In regard to claim 16 (Original), Klefenz teaches the apparatus of claim 15 and further teaches wherein the memory (‘840; ¶ 0288) further stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: recognize a first connected domain in the binary image (‘840; fig. 2, element 250, contour line determiner; figs. 9B, 9C and 20A; ¶ 0178l; line segment L2, segment with P3 in fig. 20A); and determining edge pixels of the first connected domain (‘840; figs. 9B, 9C and 20A; ¶ 0178l; line segment L2, segment with P3 in fig. 20A); wherein the edge pixels of the first connected domain are used as the edge pixels of the gesture edge for determining the central coordinate of the gesture in the first gesture image (‘840; figs. 9B, 9C and 20A; ¶ 0178l; line segment L2, segment containing pixel P3 in fig. 20A).

Regarding claim 17 (Original), Klefenz teaches the apparatus of claim 16 and further teaches wherein the memory (‘840; ¶ 0288) further stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: evaluate whether a present pixel is an edge pixel for pixels in the binary image one-by-one until all edge pixels in the binary image are identified (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); recognizing one or more second connected domains based on a plurality of consecutively connected edge pixels from the edge pixels recognized in the binary image (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); and assigning a connected domain having a largest area out of the one or more second connected domains as the first connected domain for determining the central coordinate of the gesture in the first gesture image (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0139).

In regard to claim 18 (Original), Klefenz teaches the apparatus of claim 17 and further teaches wherein the memory (‘840; ¶ 0288) further stores computer-executable instructions for controlling the one or more processors (‘840; ¶ 0288-0290) to: acquire pixel values of a plurality of pixels adjacent to the present pixel (‘840; fig. 2, elements 240 and 250; ¶ 0106; fig. 5, element 530; ¶ 0130-0133); and determine whether the present pixel is the edge pixel based on the pixel values of the plurality of pixels adjacent to the present pixel (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); wherein the present pixel is determined not to be the edge pixel if each of the pixel values of the plurality of pixels adjacent to the present pixel is a first pixel value (‘840; fig. 2, element 250, contour line determiner; ¶ 0130-0133); and the present pixel is determined to be the edge pixel if at least one of the pixel values of the plurality of pixels 

Regarding claim 19 (Currently Amended), Klefenz teaches the apparatus for controlling a terminal apparatus of claim 13 [any one of claims 13 to 18] and further teaches the apparatus as further comprising a camera configured to capture the first gesture image (‘840; fig. 23, element 2310, camera; ¶ 0277-0278).

In regard to claim 20 (Original), Klefenz teaches a computer-program product comprising a non-transitory tangible computer-readable medium having computer-readable instructions thereon (‘840; ¶ 0288-0290), the computer-readable instructions being executable by a processor to cause the processor to perform (‘840; ¶ 0288-0290): acquiring a first gesture image (‘840; fig. 23, element 2310, camera; ¶ 0278; camera 2310 provides a picture signal 2312 describing the picture taken the camera - acquiring a first gesture image); determining a central coordinate of a gesture (‘840; figs. 7A-7C, point S, centroid S; ¶ 0142; ¶ 0146; ¶ 0149; the gesture area (palm of the hand) has a centroid S) in the first gesture image (‘840; figs. 7A-7C); determining a controlling range in which the gesture has control over a terminal apparatus (‘840; ; figs. 7A-7C and 15; ¶ 0214-0218; The gesture description verifier 1500 is configured to receive a gesture description 1510 and to verify whether the gesture description 1510 represents an admissible combination of gesture elements described by parameters; the gesture description verifier may be configured to verify the location of the gesture elements described by the gesture description 1510 while using a dynamic gesture model. The dynamic gesture model may be a physical model of gestures (or of the part of the body that generates the gestures), for example. The dynamic 
Klefenz discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the 

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20190034076 A1	Manipulating 3D Virtual Objects Using Hand-Held Controllers – Some examples provides a set of frameworks, process and methods aimed at enabling the expression and exploration of free-form and parametric 3D shape designs enabled through natural interactions with a hand-held mobile device acting as a controller for 3D virtual objects. A reference plane in a virtual space generated by the location of the mobile device may be used to select a 3D virtual object intersected by the reference plane. Positioning of the mobile device may also be used to control a pointer in the virtual space. In an example, the orientation of the mobile device may be detected by an accelerometer or gyroscope. In example, the position of the mobile device may be detected by a position sensor.

US 20190005733 A1	Extended Reality Controller and Visualizer – A method comprises: capturing images of a movable object in a scene and tracking movement of the object in the scene based on the images, to produce movement parameters that define the movement; generating for display an extended reality (XR) visualization of the physical object in the scene and changing the XR visualization responsive to changing 

US 20170109936 A1	Selecting Virtual Objects in a Three-Dimensional Space – Systems and methods for interacting with virtual objects in a three-dimensional space using a wearable system are disclosed. The wearable system can be programmed to allow a user to interact with virtual objects using a user input device and poses. The wearable system can also automatically determine contextual information such as layout of the virtual objects in the user's environment and switch the user input mode based on the contextual information.  Powderly teaches determining a controlling range in which the gesture has control over the terminal apparatus (‘936; ¶ 0005; the wearable device can be configured to permit user interaction with interactable objects in a field of regard (FOR) of a user, the FOR comprising a portion of an environment around the user that is capable of being perceived by the user via a display system of the wearable device; ¶ 0102; The objects within the user's FOR 1200 may be virtual and/or physical objects. For example, the user's FOR 1200 may include physical object such as a chair, a sofa, a wall, etc. The virtual objects may include operating system objects such as e.g., a recycle bin for deleted files, a terminal for inputting commands, a file manager for accessing files or directories, an icon, a menu, an application for audio or video streaming, a notification from an operating system, and so on. The virtual objects may also include objects in an application such as e.g., avatars, virtual objects in games, graphics or images, etc. Some virtual objects can be both an operating system object and an object in an application. In some embodiments, the wearable system can add virtual elements to the existing physical objects. For example, the wearable system may add a virtual menu associated with a television in the room, where the virtual menu may give the user the option to turn on or change the channels of the television using the wearable system; ¶ 0140; The wearable system can arrange the virtual objects on one or more user interface using the array index of the virtual object. For example, the wearable system can consolidate and present virtual objects whose y-axis value is within a certain range to be on the same user interface. Additionally or alternatively, the wearable system can arrange the virtual objects on a depth plane based on the user's pose. For example, where there may be multiple virtual objects in the user's direction of gaze because they are at different depth planes in the user's environment, the wearable system can present these virtual objects inside of the user's FOV upon the initiation of the selection event while place other virtual objects outside of the user's FOV. The user can move the virtual objects in and out of the FOV using the techniques described with reference to FIGS. 12 and 13).

US 20160124513 A1	Human-to-Computer Natural Three-Dimensional Hand Gesture Based Navigation Method – Described herein is a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions. From depth images provided by a range finding imaging system, the method enables efficient and robust detection of a particular sequence of natural gestures including a beginning (start), and an ending (stop) of a predetermined type of natural gestures for delimiting the period during which a control (interaction) gesture is operating in an environment wherein a user is freely moving his hands. The invention is more particularly, although not exclusively, concerned by detection without any false positives nor delay, of intentionally performed natural gesture subsequent to a starting finger tip or hand tip based natural gesture so as to provide efficient and robust navigation, zooming and scrolling interactions within a graphical user interface up until the ending finger tip or hand tip based natural gesture is detected.

US 20150193656 A1	Performing Hand Gesture Recognition Using 2D Image Data – Systems and methods may provide for determining a skin tone distribution for a plurality of pixels in a video signal and using the skin tone distribution to conduct one or more blob-based hand gesture determinations with respect to the video signal. In one example, the video signal includes two-dimensional (2D) image data, and the skin tone distribution has an execution time budget that is greater than an execution time budget of the blob-based hand gesture determinations.

US 20100194679 A1	Gesture Recognition System and Method Thereof – A gesture recognition system includes an image pick-up device, a processor, an operation engine, an optimal template selection means, and a display terminal. The image pick-up device is for capturing an image containing a natural gesture. The processor is for finding out a skin edge of a skin part from the image, and then classifying the skin edge into multiple edge parts at different angles. The operation engine has multiple parallel operation units and multiple gesture template libraries of different angle classes. These parallel operation units respectively find out gesture templates most resembling the edge parts in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/